                 Case: 17-6495      Document: 53-1      Filed: 04/29/2020   Page: 1                (1 of 7)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                 Filed: April 29, 2020

 Ms. Debra A. Breneman
 Mr. Luke A. McLaurin
 Office of the U.S. Attorney
 800 Market Street, Suite 211
 Knoxville, TN 37902

 Ms. Jennifer Niles Coffin
 Federal Defender Services
 800 S. Gay Street
 Suite 2400
 Knoxville, TN 37929

 Ms. Erin P. Rust
 Federal Defender Services
 835 Georgia Avenue
 Suite 600
 Chattanooga, TN 37402

                      Re: Case No. 17-6495, USA v. Tony McClurg
                          Originating Case No. : 3:12-cr-00112-1

 Dear Counsel,

    The Court issued the enclosed opinion today in this case.

                                                 Sincerely yours,

                                                 s/Cathryn Lovely
                                                 Opinions Deputy

 cc: Mr. John L. Medearis

 Enclosure

 Mandate to issue



Case 3:12-cr-00112-TAV-HBG Document 48 Filed 04/29/20 Page 1 of 7 PageID #: 543
               Case: 17-6495       Document: 53-2        Filed: 04/29/2020     Page: 1               (2 of 7)



                        NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0234n.06

                                           No. 17-6495

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                 FILED
                                                                           Apr 29, 2020
 UNITED STATES OF AMERICA,                          )                 DEBORAH S. HUNT, Clerk
                                                    )
        Plaintiff-Appellant,                        )
                                                    )       ON APPEAL FROM THE UNITED
 v.                                                 )       STATES DISTRICT COURT FOR
                                                    )       THE EASTERN DISTRICT OF
 TONY EDWIN MCCLURG,                                )       TENNESSEE
                                                    )
        Defendant-Appellee.                         )




        BEFORE: DAUGHTREY, GIBBONS, and MURPHY, Circuit Judges.

        MURPHY, Circuit Judge. Tony McClurg pleaded guilty to being a felon in possession of

 a firearm. Counting his prior Tennessee aggravated-burglary convictions as “violent felonies”

 under the Armed Career Criminal Act, the district court sentenced McClurg to the statutory mini-

 mum 15-year term of imprisonment. A few years later, our caselaw on the Armed Career Criminal

 Act changed, so the district court concluded that McClurg’s prior convictions no longer qualified

 as “violent felonies.” The court granted McClurg’s motion to vacate his sentence under 28 U.S.C.

 § 2255 and ordered his immediate release. Since then, however, our caselaw has changed yet

 again. As in many other recent cases, therefore, we must reverse the decision granting McClurg

 § 2255 relief and remand for the court to reinstate his original 180-month sentence. See United

 States v. Brown, __ F.3d __, 2020 WL 1966845, at *1 (6th Cir. Apr. 24, 2020).




Case 3:12-cr-00112-TAV-HBG Document 48 Filed 04/29/20 Page 2 of 7 PageID #: 544
                Case: 17-6495       Document: 53-2        Filed: 04/29/2020       Page: 2                (3 of 7)
 No. 17-6495, United States v. McClurg


                                                   I

        In 2012, McClurg pleaded guilty to being a felon in possession of a firearm in violation of

 18 U.S.C. § 922(g)(1). The Armed Career Criminal Act imposes a 15-year mandatory minimum

 sentence for this offense if the defendant “has three previous convictions . . . for a violent felony

 or a serious drug offense or both, committed on occasions different from one another[.]” 18 U.S.C.

 § 924(e)(1). At the time of his plea, McClurg had three Tennessee convictions for aggravated

 burglary that qualified as violent felonies under our caselaw. See United States v. Nance, 481 F.3d

 882, 888 (6th Cir. 2007). (McClurg also had two Tennessee burglary convictions that now count

 as violent felonies under our cases. See United States v. Ferguson, 868 F.3d 514, 515 (6th Cir.

 2017); United States v. Priddy, 800 F.3d 676, 684–85 (6th Cir. 2015).) Cognizant that he would

 be deemed an armed career criminal, McClurg accepted a plea agreement with the government

 under Federal Rule of Criminal Procedure 11(c)(1)(C) that included the minimum 180-month sen-

 tence. The district court imposed that recommended sentence in February 2013.

        In June 2014, McClurg moved to vacate his sentence under 28 U.S.C. § 2255. While his

 motion was pending, our en banc court overruled Nance and held that “a conviction for Tennessee

 aggravated burglary is not a violent felony for purposes of the” Armed Career Criminal Act.

 United States v. Stitt, 860 F.3d 854, 856 (6th Cir. 2017) (en banc). Based on Stitt, the parties

 agreed that the Act no longer applied to McClurg, but they disagreed over what his revised sen-

 tence should be. The district court vacated McClurg’s original sentence and resentenced him to

 time served. McClurg was released from prison the next day. In the more than two-year pendency

 of this appeal, he has been on supervised release.

        The United States appealed the district court’s grant of § 2255 relief to preserve its ability

 to argue for the original sentence if the Supreme Court overruled our Stitt decision. The Court did



                                                  2

Case 3:12-cr-00112-TAV-HBG Document 48 Filed 04/29/20 Page 3 of 7 PageID #: 545
                Case: 17-6495         Document: 53-2      Filed: 04/29/2020       Page: 3                (4 of 7)
 No. 17-6495, United States v. McClurg


 so. See United States v. Stitt, 139 S. Ct. 399 (2018). We have since ruled that “Nance’s holding”

 that a Tennessee aggravated-burglary conviction categorically qualifies as a violent felony under

 the Armed Career Criminal Act “is once again the law of this circuit.” Brumbach v. United States,

 929 F.3d 791, 794 (6th Cir. 2019).

                                                  II

        The United States asks us to vacate McClurg’s amended sentence and remand for the dis-

 trict court to impose his original 180-month sentence. Following Brumbach, we have entered

 similar judgments in many similar cases. See Brown, 2020 WL 1966845, at *2 (collecting cases).

 McClurg, however, offers four reasons why we should affirm the district court’s order granting

 him § 2255 relief. His arguments track those recently rejected by our Brown decision. See id. at

 *2–8. They fail for the same reasons.

        First, McClurg suggests that the United States forfeited its argument because it presented

 the argument in a cursory manner in the district court. Yet the government properly conceded that

 our Stitt decision compelled the district court to grant relief under § 2255, and preserved the issue

 for future review. The district court “note[d] the government’s objection” at the resentencing

 hearing, and the government did not need to do more under the circumstances.

        Second, McClurg argues that Tennessee aggravated burglary cannot qualify as a “burglary”

 under the Armed Career Criminal Act because it covers more conduct than the conduct covered

 by the Supreme Court’s generic definition of the term. But, as McClurg concedes, Brumbach

 rejected this same “entry” argument as precluded by our decision in Nance. 929 F.3d at 795. And

 we recently explained that this argument would fail on its merits even if it were not foreclosed by

 precedent. See Brown, 2020 WL 1966845, at *3–7.




                                                  3

Case 3:12-cr-00112-TAV-HBG Document 48 Filed 04/29/20 Page 4 of 7 PageID #: 546
                Case: 17-6495       Document: 53-2        Filed: 04/29/2020       Page: 4                (5 of 7)
 No. 17-6495, United States v. McClurg


        Third, McClurg argues that both Tennessee burglary and aggravated burglary should not

 qualify as a “burglary” within the meaning of the Armed Career Criminal Act because an individ-

 ual could commit those Tennessee offenses with only reckless conduct, see Tenn. Code Ann. § 39-

 14-402(a)(3), whereas generic burglary under the Act requires an “intent to commit a crime.” See

 Taylor v. United States, 495 U.S. 575, 599 (1990). Even assuming we may consider this argument,

 but see Brown, 2020 WL 1966845, at *7, the argument provides McClurg no grounds for relief.

 Tennessee’s burglary statute is “divisible,” meaning that it criminalizes four different offenses set

 out in subsections (a)(1), (a)(2), (a)(3), and (a)(4). Tenn. Code Ann. §§ 39-14-402(a), 39-14-403;

 see United States v. Frazier, 742 F. App’x 81, 84 (6th Cir. 2018). McClurg was indicted for and

 convicted of violating the (a)(1) offense, not the (a)(3) offense that his argument targets. See

 Brown, 2020 WL 1966845, at *7.

        Shepard documents for McClurg’s five prior convictions prove this point. They show that

 he pleaded guilty to violating the (a)(1) offense. Although his four indictments and one infor-

 mation do not explicitly cite a subsection, they track the text of § 39-14-402(a)(1). The aggravated-

 burglary indictments charged that McClurg “did unlawfully and knowingly enter the habitation of

 [his victims] without [their] effective consent, not open to the public, with intent to commit theft,

 in violation of Tennessee Code Annotated, Section 39-14-403[.]” And the burglary charging doc-

 uments alleged that McClurg did “unlawfully and knowingly enter . . . a building other than a

 habitation, which was not open to the public, without the owner’s effective consent, with intent to

 commit theft, in violation of Tennessee Code Annotated, Section 39-14-402[.]” Each judgment,

 moreover, lists “SAME” for the conviction offense, indicating that he pleaded guilty as charged.

        McClurg resists this interpretation, but he has not met his burden to show “by a preponder-

 ance of the evidence” that his prior convictions were not violent felonies. Packett v. United States,



                                                  4

Case 3:12-cr-00112-TAV-HBG Document 48 Filed 04/29/20 Page 5 of 7 PageID #: 547
                Case: 17-6495        Document: 53-2         Filed: 04/29/2020       Page: 5                 (6 of 7)
 No. 17-6495, United States v. McClurg


 738 F. App’x 348, 352 (6th Cir. 2018). He contends that “it is possible” that he pleaded guilty

 only to reckless offenses. But his arguments—that the plea agreements are not available, that his

 attorney’s signature is missing from the optional signature line on several of the judgments, and

 that the judgments were entered a week after the sentences were imposed—rest on speculation. In

 particular, a plea agreement is unnecessary for us to conclude that McClurg pleaded guilty as

 charged. Each judgment refers to the corresponding indictment offense, leaves the space for

 “Amended Charge” blank, and lists the “Conviction offense” as “SAME.” McClurg was thus

 convicted of violating the (a)(1) version of the Tennessee aggravated burglary and burglary of-

 fenses. See United States v. Hibbit, 514 F. App’x 594, 597–98 (6th Cir. 2013).

         As we recently explained, the (a)(1) version of the Tennessee burglary offense closely

 tracks the Supreme Court’s definition of generic burglary: the “unlawful . . . entry into . . . a build-

 ing or other structure, with intent to commit a crime.” Stitt, 139 S. Ct. at 405–06 (citation omitted);

 see Brown, 2020 WL 1966845, at *7. So McClurg’s burglary and aggravated-burglary convictions

 qualify as violent felonies under the Armed Career Criminal Act.

         Fourth, McClurg argues that his predicate convictions were not “committed on occasions

 different from one another,” as the Armed Career Criminal Act requires. 18 U.S.C. § 924(e)(1).

 He forthrightly concedes that our precedent forecloses his broad argument: that we may never look

 to the dates and locations listed in his state-court records to decide whether a defendant committed

 the burglaries on different occasions. See United States v. Hennessee, 932 F.3d 437, 444 (6th Cir.

 2019); see also Brown, 2020 WL 1966845, at *8. McClurg more narrowly argues that his state-

 court records do not show that his three aggravated burglaries and two burglaries happened on

 different occasions. The United States says that he procedurally defaulted this argument, but we

 can reject it on the merits. Cf. Storey v. Vasbinder, 657 F.3d 372, 380 (6th Cir. 2011). McClurg



                                                    5

Case 3:12-cr-00112-TAV-HBG Document 48 Filed 04/29/20 Page 6 of 7 PageID #: 548
               Case: 17-6495        Document: 53-2       Filed: 04/29/2020     Page: 6                (7 of 7)
 No. 17-6495, United States v. McClurg


 cannot show by a preponderance of the evidence that three of his prior convictions occurred on the

 same occasion.

        McClurg’s qualifying convictions were committed on different occasions. As he concedes,

 we may look to his state-court charging documents to decide the question. See United States v.

 King, 853 F.3d 267, 275–76 (6th Cir. 2017). In one indictment, McClurg was charged with bur-

 glarizing Cary J. Loud’s residence on February 1, 1997. A second indictment charged McClurg

 with burglarizing Kenneth C. Hicks’s residence on February 5, 1997. An information charged

 McClurg with burglarizing a building on February 15, 1997 (although the judgment indicates that

 McClurg in fact committed this burglary on February 2, 1997). A third indictment charged

 McClurg with burglarizing the Lone Oak Baptist Church on February 16, 1997. And a fourth

 indictment charged McClurg with burglarizing Marion F. Everett’s residence on March 17, 1997.

 The corresponding judgments all confirm that the offenses were committed on different dates. See

 United States v. Southers, 866 F.3d 364, 369–70 (6th Cir. 2017). The “terms of the charging

 document[s],” King, 853 F.3d at 276 (citation omitted), thus show that the three aggravated bur-

 glaries and two burglaries happened on different occasions, see Southers, 866 F.3d at 369–70.

        We acknowledge the hardship that uncertainty in our caselaw has created for McClurg.

 The law ties our hands, however. We vacate the district court’s judgment resentencing McClurg

 and remand with instructions to reinstate his original sentence.




                                                  6

Case 3:12-cr-00112-TAV-HBG Document 48 Filed 04/29/20 Page 7 of 7 PageID #: 549
